 STOCKTON DISTRICT KIDNEY BEAN GROWERSStockton District Kidney Bean Growers, Inc.andPackers and Farm Production WorkersLocal No. 604,Amalgamated Meat Cutters& Butcher Workmen of North America,AFL-CIO. Case 20-CA-4100.June 8, 1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS BROWNAND JENKINSOn March 3, 1967, Trial Examiner Martin S.Bennett issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and a brief in support thereof;the General Counsel filed a brief in support of theTrial Examiner's Decision; and the Charging Partyfiled an answer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and the briefs,and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, StocktonDistrictKidneyBeanGrowers, Inc., Linden,California, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.'The Trial Examiner's Decision contains minor inadvertenterrors which do not affect ourultimate findingsWe herebycorrect the third paragraphin the"Analysis and Conclusions"portion of the Trial Examiner's Decision by deleting the word"March" in two instances and inserting the word "May" insteadTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Trial Examiner:Thismatter washeard at Stockton,California,on December20, 1966. The223complaint' alleges that Respondent, Stockton DistrictKidney Bean Growers, Inc., had engaged in unfair laborpracticeswithin the meaning of Section 8(a)(5) and,derivatively, Section 8(a)(1) of the Act. Briefs have beensubmitted by all parties.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSStockton District Kidney Bean Growers,Inc., is aCalifornia corporation engaged in theprocessing anddistribution of beans at Linden, California.It sells goodsand services valued in excess of $50,000 per annumdirectly to customers located outside the State ofCalifornia.I find that the operations of Respondent affectcommerce within the meaning of Section 2(6) and(7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDPackers and Farm Production Workers Local No 604,Amalgamated Meat Cutters & Butcher Workmen of NorthAmerica, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA. Introduction, The IssueThe Union and Respondent were signatory to acollective-bargainingagreement for the period fromMarch 2, 1965, through May 31, 1966. The GeneralCounselcontends that during negotiations for asucceeding contract, Respondent rejected the Union'srequest for information in support of Respondent's claimof inability to pay increased wages and benefits and thatthis information was relevant and necessary to collectivebargaining. Respondent admits that it refused the Union'srequest to open its books; concedes that financial andwage data must be disclosed when an employer pleadsinability to pay; but, in effect, denies that it pleadedinability to pay during these negotiations. Respondentcontends rather that it merely pleaded its unwillingness topay during the negotiations.B.Refusal to Bargain1.Majority representation in the appropriate unitThe complaintalleges, Respondentadmits, and I findthatallproductionandmaintenanceemployees ofRespondentat its plantat Linden, California, excludingoffice clerical and professional employees, guards, andsupervisors, constitutea unitappropriate for the purposesof collective bargaining within the meaning of Section 9(b)of the Act.The complaint further alleges, Respondent admits, andI find that since March 2, 1965, and atallmaterial timesthereafter,theUnionhasbeen and now is therepresentative of the employees in the above-described' Issued August 30 and basedupon acharge filed June 2. 1966,byPackers and Farm Production Workers Local No 604,Amalagmated Meat Cutters & Butcher Workmen of NorthAmerica, AFL-CIO, herein called the Union165 NLRB No. 32 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriateunitwithin the meaning of Section 9(a) of theAct.2.Sequence of eventsThe course of negotiations for a new contract is set forthbelow.While there are some conflicts, a resolution is notnecessary for the evidence is ultimately considered in thelightmost favorable to Respondent; in that posture, apreponderance of the evidence supports the position of theGeneral Counsel.The first negotiating meeting was held on April 13, withManager Jack Lyons of Respondent; Executive VicePresident Roderick Barklow of San Joaquin EmployersCouncil, to which Respondent belongs for the purposes ofcollective bargaining; and Ynez Aguilar, president of theUnion, participating. At this meeting, according to Aguilar,the Union asked for a number of improvements in workingconditions, these including a union-shop clause; improvedvacation and health and welfare benefits; and wageincreases.Barklow stated that there was no moneyavailable for any wage increases because Respondent wasreceiving $13.75 per sack for beans as contrasted with$14.75 in the previous year. As I read the testimony of thewitnesses for Respondent, this drop in prices was firstraised at a meeting held on May 25.At the next meeting on April 27, according to Aguilar,Respondent proposed a change in the wages of lift drivers.Itwould seem that the drivers, under this proposal, wouldhave made less money because a new classification ofhead lift driver at $1.90 per hour rather than $1.80 per hourwas set up, but concomitant therewith Respondentproposed to reduce the wage rate of the lift driver to $1.50per hour for the first 60 days and thereafter to $1.60, ascontrasted with the old rate of $1.80 after the first 60 days.Contrary to Lyons, Aguilar contended that Lyons waspresent at this meeting.The next meeting was held on May 16 with Aguilar,Lyons, and Barklow present. Aguilar presented theUnion's request for overtime for hours over 40 per week;paid holidays; health and welfare benefits; a union shop;and a checkoff of dues. According to Lyons, there wasmuch talk but no agreement reached on this date. Barklowtestified that Respondent then submitted its proposal forthe lift drivers, described above.The parties next met on May 25. According to Aguilar,Respondent rejected the Union's proposal for a unionshop. Respondent announced that it could not offer a wageincrease because the price of beans in 1966 had dropped to$13.75 per sack, as contrasted with the 1965 price of$14.75 per sack. Lyons testified that he announced at thismeeting that "We were in no mood for an increase inoperating expenses" because of the drop in prices and "wedid not see where it would be reasonable to increase ouroperating costs ..." As Barklow put it, "We would not bewilling to make a general wage increase nor would we bewilling to agree to fringe costs which the Union hadproposed. And that meeting broke up...." Respondentoffered only the new forklift scale and a minor change inseniority rules.The parties last met on May 31 under the auspices of aCalifornia State conciliator who caucused separately withthem.Also present for the Union, and leading thediscussion, was General Organizer Harold Benninger. TheUnion renewed its original proposals and, according toLyons and Barklow, Lyons again stated that the farmerswere in no "mood" to increase operating costs due to thedrop in the price of beans. Later in the meeting, accordingto Benninger, he asked for an immediate 5-cent raise, theeffect of which would have been minor because of thecustomary summer shutdown, and another in September;this was refused by Barklow.Benninger and Aguilar testified that, at this meeting,Benninger asked Barklow if Respondent was pleading"inability to pay" and Barklow replied in the affirmative.The latter, in turn, testified that he was well aware thatthis was a meaningful term which might subject his clientto a Board order to bargain, that he deliberately refrainedfrom its use, and that he answered the question in thenegative. For reasons which appear below, I consider itunnecessary to resolve this conflict.Benninger and Barklow do agree that Benninger askedto inspect the company "books," following Respondent'srefusal to make the requested increases, and that Barklowrefused. I find that the Union was thereby seeking data insupport of Respondent's position which was not availableto the Union.3.Analysis and conclusionsRespondent has directed attention in its brief to anadministrative decision by the General Counsel of theBoard in 1959 wherein a plea of unwillingness to pay wastreated as not constituting an unfair labor practice.NLRBGeneral Counsel Administrative Ruling,No. F-1070. But,if I read and interpret current Board decisions correctly,the Board looks to the meat of the situation rather than tomagic words in evaluating bargaining negotiations.In pure logic, I am unable to distinguish between asituation where an employer contends that it is unable topay wage or fringe increases and one where it contends, asis the case here, that it is in "no mood" to pay increasedbenefits because of a claimed drop in prices, presumablywith a resulting increase in operating costs and lack offunds. I am at a loss to appreciate any substantialdistinction between the two terms; on either posture, theemployer is equally unwilling to justify its position.Turning to the admitted testimony of Barklow andLyons, Lyons stated on March 31, as he had on March 25,that the farmers who owned Respondent were in "nomood" to approve increases in operating costs because theprice of beans had dropped $1 a sack for the current crop.Assuming this to be so, viz, that the price of beans haddropped from $14.75 to $13.75 per sack, one isimmediately struck with the fact that this ignores anotherfactor; obviously, the number of sacks sold in 1966, ascontrasted with the number of sacks sold in 1965, is acogent factor for consideration and evaluation becausethis would affect gross receipts and presumably the levelof profits as well as available funds.In essence, then, I am unable to distinguish thelanguage used by Respondent here from a plea of inabilityto pay. A declaration of "no mood" to pay wage increases,predicated on a drop in receipts, is therefore more than anaked unwillingness to pay and is tantamount to a plea ofinability to pay. Respondent then proceeded to refuse todocument its position, thus precluding the Union frompresenting evidence that Respondent could afford theincrease.SeeInternational Telephone and TelegraphCorp.,159 NLRB 145 (1966).The Board had approved language that "if grantingeconomic benefits would, according to the Respondent,have the effect of reducing its competitiveness, it followsthat the Respondent was asserting its financial inability togrant economic benefits."Wheeling Pacifiic Company,151NLRB 1192, 1225 (1965). SeePeerless Distributing Co., STOCKTON DISTRICT KIDNEY BEAN GROWERS144 NLRB 1510;CincinnatiCordage and Paper Company,141 NLRB72; TennesseeChair Company, Inc.,126 NLRB1357;Celotex Corp.,146 NLRB 48;andWest SideTransferCo., 162 NLRB 699.As statedby the Court of Appeals for the Ninth CircuitinN.L.R.B. v. Western WireboundBox Co.,356F.2d 88:the principle announced inTruitt[N.L.R.B. v.TruittManufacturing Co.,351U.S. 149] is notconfined to cases where the employer's claim is thathe is unable to pay the wages demanded by the union.Thatsort of claim,rather,was held tobe covered bythe stated broad principles that good-faith bargainingnecessarily requires that claims madeby eitherbargainer should be honest claims, and that ifanargumentisimportant enough to present duringbargaining sessions,it is important enough to requiresubstantiation.We see no reason why, under the same rationale, anemployer who insistently asserts thatcompetitivedisadvantage precludeshim fromacquiescing in aunion wage demand, does not have a like duty to comeforward, onrequest, with some substantiation.In bothcases, the give-and-take of collective bargaining ishamperedand rendered ineffectualwhen anemployer mechanically repeats his claim but makesno effort to produce substantiating data.In one caseas well as the other this sortof conductruns counterto section204(a)(1) of the Act, 61Stat.154 (1947), 29U.S.C. § 174(a)(1)(1964),which admonishes bothemployers and employees to "exert every reasonableeffort tomake and maintain agreements concerningrates of pay, hours,and working conditions."It is truethat inTaylor Foundry Company,141NLRB 765, 767, enforcedper curiam,N.L.R.B. V.Taylor,5 Cir., 338 F.2d 1003, andMetloxMfg. Co.,153NLRB 1388,the view is expressed that theprinciple announced inTruittapplies only where theemployer claims inability to pay.However,the Boardhas a right to change its view as long as its newposition is not erroneous.As previouslyindicated, weare of the opinion that the Board did not err here ingiving a broader scope in theTruittrule. [Emphasissupplied.]I find, on the fact of the testimony presented by thewitnesses for Respondent,thatRespondent,in effect,pleaded inability to pay or made a plea of equal scope atthe bargaining sessions held on May 25 and 31, 1966. Ifurther find thaton May 31,itrefused to document itsposition in support of this claim and that it hastherebyrefused to bargain in good faith within the meaning ofSection 8(a)(5) and,derivatively,Section 8(a)(1) of the Act.SeeN.L.R.B. v.CelotexCorp.,364 F.2d 552 (C.A. 5).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desist225therefrom and take certain affirmative action designed toeffectuate the policies of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Packers and Farm ProductionWorkersLocalNo. 604,Amalgamated Meat Cutters&Butcher Workmenof North America,AFL-CIO,is a labor organization withinthe meaning of Section2(5) of the Act.2.Stockton District Kidney Bean Growers,Inc., is anemployer within the meaning of Section 2(2) of the Act.3.Allproductionandmaintenance employees ofRespondent at its Linden,California,plant,excludingoffice clerical and professional employees,guards, andsupervisors,constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b)of the Act.4.Packers and Farm ProductionWorkers LocalNo. 604, Amalgamated Meat Cutters & Butcher Workmenof North America,AFL-CIO,at all times material hereinhas been and now is the exclusive representative of theemployees in the aforesaid appropriate unit for thepurposes of collective bargaining within the meaning ofSection 9(a) of the Act.5.By refusing on May 31, 1966,to bargain collectivelywith the Union as the exclusive representative of itsemployees in the aforesaid appropriate unit,Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and,derivatively,Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERUpon thebasis of the foregoing findings of fact andconclusionsof law,it is recommended that Respondent,Stockton District Kidney Bean Growers,Inc.,Linden,California,its officers,agents, successors,and assigns,shall:1.Cease anddesist from:(a)Refusing to bargaincollectivelywith Packers andProductionWorkersLocal No.604, Amalgamated MeatCutters& Butcher WorkmenofNorthAmerica,AFL-CIO,astheexclusiverepresentativeof itsproduction and maintenance employees, by refusing, uponrequest,tofurnishsaidUnionwithsuch recordinformationandotherprobativematerialaswillsubstantiate its claimof reducedreceipts and inability topay increased wages and benefits and will enable saidUnion todischarge its function as the statutoryrepresentative of these employees.(b) In any like or related manner interfering with theefforts ofsaidUnion tobargain collectivelyon behalf of theemployees of Respondent.2.Takethe followingaffirmativeactionwhich isdeemed necessary to effectuate the policiesof the Act:(a)Uponrequest, furnish said Union with such recordinformationand other probativematerialaswillsubstantiate Respondent's claimof reducedreceipts andinabilityto payincreased wages and benefits and willenable saidUnionto discharge its function as the statutoryrepresentative of these employees.(b)Post at its plant at Linden,California,copies of the 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDattached notice marked "Appendix."2 Copies of saidnotice, to be furnished by the Regional Director for Region20,afterbeingdulysignedbyRespondent'srepresentative,shallbepostedbyRespondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 20, inwriting,within10daysfrom the date of thisRecommended Order, what steps have been taken tocomply herewith.3APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT refuse to bargain with Packers andFarmProductionWorkersLocalNo. 604,Amalgamated Meat Cutters & Butcher Workmen ofNorth America, AFL-CIO, as the representative ofour employees in the unit described below. Thebargainingunit is:e In the event that this Recommended Order is adopted by theBoard, the words"a Decision and Order"shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallAllproduction and maintenance employees,excludingofficeclericalandprofessionalemployees,guards, and supervisors.WE WILL, upon request, furnish the above-namedlabor organization with such record information andother probative material as will substantiate our claimof reduced receipts and inability to pay increasedwages and benefits.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employees inthe exercise of the rights guaranteed by Section 7 ofthe Act,except to the extent permitted under Section8(a)(3) of the Act.STOCKTON DISTRICTKIDNEY BEANGROWERS, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, theymay communicatedirectly with the Board's Regional Office, 450 Golden GateAvenue, Box 36047, San Francisco, California 94102,Telephone 556-3197.be substituted for the words "a Decision and Order "' In the event that this Recommended Order is adopted by theBoard,thisprovision shall be modified to read "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder,what steps Respondent has taken to comply herewith "